ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JOHN M. POWER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of six months for violating RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that JOHN M. POWER is suspended from the practice of law for a period of six months and until the further Order of the Court, effective July 20, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that respondent comply with Rule 1:20-20; and it is further
*313ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.